Citation Nr: 1045067	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for major depression, to 
include as secondary to disabilities of the cervical spine, 
lumbar spine, right hand, and left foot.

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of fractured fourth and fifth metacarpals of the 
right hand.

3.  Entitlement to a compensable disability rating for 
degenerative changes of the cervical spine and right trapezius 
strain.

4.  Entitlement to a disability rating in excess of 20 percent 
for low back strain with degenerative changes and radiculopathy.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to June 
1985, and from December 1988 to January 1993.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
that denied the Veteran's claims of entitlement to disability 
ratings in excess of 20 percent for low back strain with 
degenerative changes and radiculopathy, in excess of 10 percent 
for residuals of fractured fourth and fifth metacarpals of the 
right hand, and in excess of 0 percent (noncompensable) for 
cervical spine degenerative changes and right trapezius strain.  
It also comes from a January 2007 rating decision of the RO in 
Augusta, Maine that denied the Veteran's claim of entitlement to 
service connection for major depression.  

In October 2007, the Veteran appeared and offered testimony in 
support of his claims before the undersigned member of the Board.  
The Veteran's testimony on that occasion has been transcribed and 
associated with his claims file.

In November 2008, the Board remanded the appeal to the RO for 
further development.

The Board is aware that the Veteran's representative submitted 
additional evidence in January 2010, after the most recent 
supplemental statement of the case (SSOC) was issued in January 
2009.  38 C.F.R. § 20.1304(c) (2009) states that any 
"pertinent" evidence submitted by the Veteran which is accepted 
by the Board must be referred to the agency of original 
jurisdiction (AOJ) for review, unless this procedural right is 
waived by the Veteran.  No such waiver was received in this 
instance.  However, upon review of the evidence, the Board finds 
that it is essentially cumulative of evidence of record 
previously associated with the claims file.  The evidence 
consists of a November 2009 VA MRI of the lumbar spine.  The 
Board observes that the claims file already contains several VA 
MRIs of the lumbar spine providing radiographic evidence of the 
Veteran's disability.  As such, the Board finds that the MRI is 
essentially cumulative in nature and amounts to a repeat of those 
already of record.  Hence, remand is not warranted.  In any 
event, for the reasons discussed above, the Board determines that 
any error in not returning the claims to the AOJ for 
readjudication is harmless and results in no prejudice to the 
Veteran.  See 38 C.F.R. § 20.1102 (2009).

The Board also notes that the above MRI references an earlier 
April 2008 VA MRI, which is not of record.  However, as the 
November 2009 MRI reflects that there is no significant interval 
change compared to the April 2008 MRI, the Board finds that 
remand to obtain the essentially cumulative April 2008 MRI is 
also not warranted.


FINDINGS OF FACT

1.  Major depression did not have its onset in service and is not 
related to any incident of service or any service-connected 
disability.

2.  The Veteran's residuals of fractured fourth and fifth 
metacarpals of the right hand have not been manifested by 
unfavorable ankylosis of the ring or little finger.

3.  The Veteran's degenerative changes of the cervical spine have 
not been manifested by forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.

4.  The Veteran's right trapezius strain has not been manifested 
by moderate disability of muscle group I or IV.

5.  The Veteran's low back strain with degenerative changes has 
not been manifested by forward flexion of the thoracolumbar spine 
30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.

6.  The Veteran's radiculopathy associated with low back strain 
with degenerative changes has not been manifested by mild 
incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depression are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for residuals of fractured fourth and fifth metacarpals of the 
right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes 5219, 5223 (2009).

3.  The criteria for a compensable disability rating for 
degenerative changes of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5242 (2009).

4.  The criteria for a separate compensable rating for right 
trapezius strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.73, Diagnostic Codes 5301, 5304 
(2009).

5.  The criteria for a disability rating in excess of 20 percent 
for low back strain with degenerative changes are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.71a, 
Diagnostic Code 5242 (2009).

6.  The criteria for a separate compensable rating for 
radiculopathy associated with low back strain with degenerative 
changes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection for major depression in the January 2007 
rating decision, he was provided notice of the VCAA in March 
2006.  The VCAA letter indicated the types of information and 
evidence necessary to substantiate a claim for service 
connection, claimed at that time only as secondary to service-
connected disabilities, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  The Veteran received 
additional notice in March 2006, pertaining to the downstream 
disability rating and effective date elements of his claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the VCAA letter did not specifically 
notify the Veteran of the information and evidence needed to 
substantiate a claim for direct service connection.  However, 
given his testimony at the Board hearing that his depression is 
due to verbal assaults during service, the Board finds that he 
had actual knowledge of how to substantiate such a claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual 
knowledge is established by statements or actions by the claimant 
or the claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  In addition, the 
August 2007 statement of the case provided the Veteran with the 
provisions of 38 C.F.R. § 3.303 and § 3.304 (2009), the 
regulations pertaining to direct service connection claims.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate a claim for service connection on a direct service-
incurrence basis.  Accordingly, the Board finds that no prejudice 
to the Veteran will result from the adjudication of the claim in 
this Board decision.  Rather, remanding this case back to the RO 
for further VCAA development would be an essentially redundant 
exercise and result only in additional delay with no benefit to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As regards the claims for increased ratings, the Veteran was 
provided notice of the VCAA in October 2004, prior to the initial 
adjudication of the claims in the July 2005 rating decision.  The 
VCAA letter indicated the types of information and evidence 
necessary to substantiate a claim for an increased rating, and 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  Thereafter, the Veteran received additional notice in 
March 2006 pertaining to the downstream effective date element of 
his claims with subsequent readjudication in an August 2006 SSOC.  
See Dingess, 19 Vet. App. 473.  See also Mayfield, 444 F.3d 1328; 
Pelegrini, 18 Vet. App. 112.

In the November 2008 remand, the Board requested that the RO 
obtain the Veteran's records from the Social Security 
Administration (SSA).  The RO associated these records in 
December 2008.  See Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, SSA records, VA outpatient treatment reports, 
VA examination reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has not 
been obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  If a psychosis is manifested to a degree of 10 percent 
within one year after separation from service, the disorder may 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).   Service connection may be also granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the current disability  and the in-service 
disease or injury and.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  That regulation permits 
service connection not only for disability caused by service-
connected disability, but also for the degree of disability 
resulting from aggravation to a nonservice-connected disability 
by a service-connected disability.  See id.  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a).  
See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he has depression secondary to 
disabilities of the cervical spine, lumbar spine, right hand, and 
left foot.  Alternatively, he contends that his depression is due 
to verbal assaults during service that led to numerous fights.

His service treatment records do not reflect any complaints, 
findings, or diagnoses of depression or of any psychiatric 
disorder.  They do reflect that he was in a fight in January 1982 
and evaluated in May 1982 after allegedly pulling a knife on a 
fellow shipmate.  The Veteran indicated that he had responded to 
a perceived threat by holding an unopened knife.  The assessment 
was of a normal examination with no psychiatric diagnosis.  They 
also show that he was sent to the brig on a couple of occasions, 
but the reasons were not mentioned.  However, he specifically 
denied any depression or excessive worry on reports of medical 
history dated December 1988 and March 1990, and the accompanying 
reports of medical examination indicate normal psychiatric 
evaluations.

Post service, a February 2004 VA treatment note reflects a 
history of being seen by the mental health clinic intermittently 
since 1998.  He complained of depression and poor sleep, noting 
that he misses his kids, his sister-in-law died in July 2003, and 
his grandfather died in 1998.  He also reported a history of 
seeing a psychiatrist in 1993 when he had a premature child and 
had medical problems.  He was diagnosed with recurrent 
depression, grief; and mixed anxiety and depression.  An April 
2006 VA treatment note reflects a longstanding history of pain 
and depression, and diagnoses of major depression, recurrent, 
secondary to pain and medical issues; and a history of 
intermittent explosive disorder.  June and December 2006 VA 
treatment notes carry forward the diagnoses of major depression, 
recurrent, secondary to pain and medical issues; and a history of 
intermittent explosive disorder.  

A November 2006 VA examination report reflects a history of 
injury in the military as well as five car accidents since 1993 
with related injuries and pain issues.  The Veteran denied any 
combat exposure in service but reported multiple race-related 
interpersonal conflicts as well as serving six months of hard 
labor due to a charge of stealing.  The Veteran relayed a history 
of physical abuse by his father and fighting with his siblings 
and school mates.  He stated that he is depressed due to his car 
accidents, September 11, President Bush's actions, and the 
treatment of veterans by the government.  He also reported 
frustration at his family for not helping and at his disability.  
When asked to elaborate on his depression, he stated that he has 
no drive or will power, is bothered by grief issues and multiple 
deaths of family members, and that he misses his kids.  He also 
endorsed using cannabis everyday but reported that he quit two 
days ago at his wife's insistence.  After examination, the 
examiner provided Axis I diagnoses of depressive disorder, not 
otherwise specified (NOS), and cannabis dependence; and an Axis 
II diagnosis of antisocial personality disorder.  The examiner 
noted the above VA treatment notes as well as the results of 
February 2006 VA psychological testing, which reportedly 
indicated that the Veteran is an individual whose presentation is 
more accurately viewed as an exaggeration or fabrication of 
psychological symptoms and the rationale behind such 
embellishment could not be determined by the testing.  The 
examiner then stated that the Veteran's depressive disorder NOS 
is not caused by or the result of his service-connected 
condition.  The examiner noted that the Veteran appears to have a 
history of conduct disorder as a child which progressed to 
antisocial personality disorder as an adult.

Given the above, the Board notes the opinion of the VA treating 
psychiatrist, but finds the opinion of the VA examiner to be more 
probative.  The Board points out that the Court has expressly 
declined to adopt a "treating physician rule" which would 
afford greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The treating 
psychiatrist also provides no rationale, and the opinion appears 
to have been made without a review of the Veteran's claims file 
or a comparably accurate medical history.  Thus, the Board finds 
this opinion to be of little probative value.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  On the other hand, as the opinion 
of the VA examiner was made after both examination of the Veteran 
and a review of the record, including the opinion of the treating 
psychiatrist, the Board finds it to be of great probative value.  
See Hayes, 5 Vet. App. at 69-70.  Thus, the Board finds that the 
Veteran's major depression is not related to any service-
connected disability.

The Board notes that the results of the February 2006 VA 
psychological testing are not of record.  However, the above 
examiner relayed the results of the testing, and there is no 
indication that this is an inaccurate report of the results.

As regards his contention that his depression is due to verbal 
assaults during service that led to numerous fights, the Board 
reiterates that his service treatment records do not reflect any 
complaints, findings, or diagnoses of depression.  He also did 
not relate his depressive disorder to such assaults during the VA 
examination.  Further, there is no competent and probative 
evidence that his current depressive disorder is related to any 
incident of service.  This is further supported by the VA 
examiner's qualifying of the diagnosis of depressive disorder as 
NOS.

The Board acknowledges the Veteran's assertion that his major 
depression is related to his service-connected disabilities or to 
active service.  The Board notes that he is competent to give 
evidence about observable symptoms such as feeling depressed.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not 
competent to provide a medical opinion relating such symptoms and 
his service-connected disabilities or active service.  Lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  To the extent that he is claiming to 
have experienced continuous major depression since active 
service, he is not found to be credible.  Again, there is no 
indication of depression in service.  Although the record 
reflects a history of depression as early as 1993, the history 
also relates the depression to other factors, such as having a 
premature baby and deaths in the family.  Lastly, if he had 
experienced depression continuously since active service, it 
would be reasonable to expect that he would have filed a 
disability claim much sooner than in February 2006.  For all 
these reasons, the Board finds that the statements alleging or 
implying continuity of symptoms are not credible here.  
Therefore, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.  
Moreover, the probative medical evidence of record does not 
relate the current major depression to active service.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  When, as here, the Veteran is 
requesting an increased rating for an established service-
connected disability, the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only to 
the evidence as a whole but to both the recency and adequacy of 
examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with consideration 
of the possibility that different "staged" ratings may be 
warranted for different time periods.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).

The Veteran filed a claim for an increased rating for his 
residuals of fractured fourth and fifth metacarpals of the right 
hand, low back strain with degenerative changes and 
radiculopathy, and degenerative changes of the cervical spine and 
trapezius strain on January 24, 2005.

Fourth and Fifth Metacarpals of the Right Hand

The Veteran's residuals of fractured fourth and fifth metacarpals 
of the right hand are rated as 10 percent under Diagnostic Code 
5223 for favorable ankylosis of multiple digits.  38 C.F.R. 4.71a 
(2009).

Under Diagnostic Code 5223, favorable ankylosis of the ring and 
little fingers warrants a maximum 10 percent rating.  As the 
Veteran has been awarded the maximum rating under this code, the 
Board will consider alternative Diagnostic Codes to determine 
whether his disability warrants a higher rating.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

For the index, long, ring, and little fingers (digits II, III, 
IV, and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist dorsiflexed 20 
to 30 degrees, the metacarpophalangeal and proximal 
interphalangeal joints flexed to 30 degrees, and the thumb (digit 
I) abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be in 
favorable position.  38 C.F.R. § 4.71a.

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis, or limitation of motion 
that is not otherwise specified in the rating schedule, the 
evaluation level assigned will be that which best represents the 
overall disability (i.e., amputation, unfavorable or favorable 
ankylosis, or limitation of motion), assigning the higher level 
of evaluation when the level of disability is equally balanced 
between one level and the next higher level.  Id.

Evaluation of ankylosis of the index, long, ring, and little 
fingers is as follows:
(i) If both the metacarpophalangeal and proximal interphalangeal 
joints of a digit are ankylosed, and either is in extension or 
full flexion, or there is rotation or angulation of a bone, 
evaluate as amputation without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto; (ii) If both the 
metacarpophalangeal and proximal interphalangeal joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position; (iii) 
If only the metacarpophalangeal or proximal interphalangeal joint 
is ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip(s) and the proximal transverse crease 
of the palm, with the finger(s) flexed to the extent possible, 
evaluate as unfavorable ankylosis; and (iv) If only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the fingertip(s) and the proximal transverse crease of 
the palm, with the finger(s) flexed to the extent possible, 
evaluate as favorable ankylosis.  Id.

If there is limitation of motion of two or more digits, each 
digit is evaluated separately and the evaluations are combined.  
Id.

After review, the Board finds that a disability rating in excess 
of 10 percent for residuals of fractured fourth and fifth 
metacarpals of the right hand is not warranted.

A January 2005 VA examination report reflects a history of injury 
to the right hand in 1983 that was treated by surgery.  The 
Veteran complained of cramps in the right hand, difficulty 
opening bottles and jars because of stiffness of the fingers, 
weakness, and difficulty picking up the telephone receiver.  
Examination revealed no deformity, swelling, or atrophy.  There 
was a surgical scar on the dorsum of the hand.  Fingers were 
normal and had full range of motion.  Grip strength was strong.  
X-rays of the right hand were reported as showing status post 
surgery of the fourth metacarpal in good alignment with hardware 
in position.  The examiner provided a diagnosis of status 
fractured fourth metacarpal in good healing.  The examiner noted 
that is it not likely that there would be additional loss of 
motion due to pain, fatigue, weakness, or lack of endurance on 
repetitive use.  

A June 2006 VA examination report reflects complaints of a 
painful right hand and poor grip strength.  The Veteran denied 
any history of flare-ups but stated that repetitive motion 
increases the pain, although it does not cause any additional 
loss of motion.  Examination revealed full finger movements but 
poor grip strength.  There was also a scar over the dorsum of the 
hand along the fourth metacarpal that was well healed and not 
tender.  There was no evidence of carpal tunnel syndrome.  X-rays 
were reported as showing status post open reduction and internal 
fixation of the fourth metacarpal, treated with plate and screw; 
a minor deformity in the neck of the fifth metacarpal, most 
likely residual of fracture; and complete alignment and healing.  
The examiner provided a diagnosis of healed fracture of the right 
hand without any residual.  

Initially, the Board notes that limitation of motion of the ring 
and little fingers are noncompensable.  Diagnostic Code 5230.  
Thus, a higher rating is not warranted based on limitation of 
motion.  Next, with no evidence of unfavorable ankylosis of the 
ring or little finger, a higher rating is not warranted under 
Diagnostic Code 5219.  Further, no other Diagnostic Code provides 
for a higher rating.

While recognizing that the Veteran has complaints of pain and 
weakness, the record does not reflect evidence of additional 
impairment of his ring or little finger on clinical examination, 
as caused by such pain, weakness or related factors.  While the 
record reflects complaints of pain on use, the objective evidence 
of record indicates no additional limitation of motion.  The 
January 2005 examiner noted that is it not likely that there 
would be additional loss of motion due to pain, fatigue, 
weakness, or lack of endurance on repetitive use.  During the 
June 2006 VA examination, the Veteran stated that repetitive 
motion does not cause any additional loss of motion.  Therefore, 
although it has no reason to doubt that the Veteran suffers from 
pain and weakness, the Board is unable to identify any clinical 
findings which would warrant a higher rating under 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  The Board notes that the Veteran may have 
reduced grip strength; however, even considering this 
manifestation, his disability does not more nearly approximate 
unfavorable ankylosis of the ring and little fingers to warrant a 
higher rating under Diagnostic Code 5291.

Cervical Spine, Right Trapezius, Low Back

The Veteran's degenerative changes of the cervical spine and 
trapezius strain are rated as 0 percent under Diagnostic Code 
5242.  38 C.F.R. § 4.71a.  His low back strain with degenerative 
changes and radiculopathy are rated as 20 percent under 
Diagnostic Code 5242.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the following ratings are assignable with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease:  

10 percent for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
combined range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.

20 percent for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis;  

30 percent for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.

40 percent for unfavorable ankylosis of the entire cervical 
spine; forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine;

50 percent for unfavorable ankylosis of the entire thoracolumbar 
spine; and 

100 percent for unfavorable ankylosis of the entire spine.

The Veteran's trapezius strain and radiculopathy have not been 
rated under separate Diagnostic Codes.  However, as will be seen 
below, there is no objective, probative evidence of an increase 
in severity of these disabilities to warrant separate ratings.

After review, the Board finds that increased ratings are not 
warranted for any of his disabilities.

A May 2004 VA treatment note reflects complaints of pain in the 
neck and shoulders and 25 minutes of morning stiffness.  The 
Veteran reported working as a driver 12 to 13 hours per day and 
taking pain medication.  Examination of the neck revealed 
slightly limited range of motion on flexion.  Examination of the 
shoulders revealed pain in the supraspinatus tendon, left greater 
than right, with almost normal range of motion.  The physician 
provided diagnoses of left supraspinatus tendinitis and 
degenerative disc disease in the cervical spine.

A May 2004 VA EMG consult reflects a normal electrodiagnostic 
test of the right lower extremity and lumbar paraspinal muscles 
without evidence of radiculopathy, plexopathy, or peripheral 
neuropathy.

A January 2005 VA examination report reflects that the Veteran 
resisted during range of motion testing of the right shoulder, 
neck, and low back.  The head was square on his shoulders.  There 
was good neck muscle tone with no spasm or atrophy.  There was no 
atrophy of the trapezius muscle and the upper limbs were negative 
for any neurological deficiency.  There was normal lumbar 
lordosis and good muscle tone without any spasm or atrophy.  
There was good muscle tone in both legs and sensation to pinprick 
and touch was present.  EHL (extensor hallucis longus - 
responsible for dorsiflexion) movements were 0 involving 
extension or flexion but plantar reflex was flexor.  Straight leg 
raising was resisted to 10 degrees, however, sitting straight leg 
raising was to 90 degrees.  X-rays of the cervical and lumbar 
spines were reported as being normal without any degenerative 
changes.  The examiner provided a diagnosis of normal cervical 
and lumbar spines with subjective manifestations of extreme 
difficulty of movement with manifestation of limited motion.  The 
examiner stated that the manifestations by this Veteran about his 
musculoskeletal disability are inconsistent for any orthopedic or 
traumatic pathology.

A June 2005 VA treatment note reflects that examination of gait 
and station revealed no acute abnormality, and inspection and 
assessment of range of motion, stability, and muscle strength and 
tone of the upper and lower extremities revealed no acute 
abnormality.

A July 2005 VA treatment note reflects that the Veteran underwent 
a bunionectomy, and he had to change the bandage on his left foot 
due to drainage and asked for more bandage supplies.  A 
subsequent note dated later that month reflects that he had 
removed all but two sutures from the left foot.  He was given 
more bandage supplies.

A June 2006 VA examination report reflects that the Veteran again 
resisted during range of motion testing of the neck and low back.  
The head was square on his shoulders.  There was good neck muscle 
tone without any spasm or atrophy.  Both upper limbs were 
negative for any neurological deficiency.  There was normal 
lumbar lordosis and no spasm or atrophy.  There was good muscle 
tone of the lower limbs with no atrophy.  The test of EHL was 
ineffective because the Veteran did not move his ankle or toes.  
Reflexes were 1+ and plantar reflex was flexor.  Straight leg 
raising was resisted to 15 degrees.  Laseque test was negative.  
X-rays of the cervical spine were reported as showing very mild 
spondylosis changes at the C5-C6 level.  X-rays of the lumbar 
spine were reported as showing minimal early degenerative 
changes.  The examiner provided a diagnosis of very mild 
degenerative changes in the cervical and lumbar spines with gross 
limitation of motion.  The examiner stated that the subjective 
symptoms are completely out of proportion to any significant 
residual from traumatic injury from many years ago.

In a September 2006 statement, the Veteran indicated that when he 
has a flare-up of his back he has to stop whatever he is doing.

An April 2007 statement from the Veteran's VA treating physician 
reflects that the Veteran has back pain.

A May 2007 statement from the Veteran's VA treating physician 
reflects that the Veteran has back pain and numbness in the right 
leg off and on and should not do any heavy lifting.

A November 2007 VA treatment note reflects complaints of back 
pain, a diagnosis of osteoarthritis, and a recommendation to 
exercise as tolerated.

A February 2008 statement of the Veteran's ability to do work-
related activities reflects that he can stoop frequently, kneel 
and crouch occasionally, but never crawl.  It was also noted that 
he can frequently lift up to 20 pounds, occasionally lift up to 
50 pounds, but never lift over 50 pounds.

Given the above, the Board finds that, due to the Veteran's 
failure to cooperate during both VA examinations, VA has been 
unable to obtain information that would have been critical in 
adjudicating his claims.  In this regard, the Board observes that 
his failure to cooperate is akin to failing to report for the 
examination.  See 38 C.F.R. § 3.655 (2009).  In the July 2005 
rating decision and December 2005 statement of the case, the RO 
noted the Veteran's failure to cooperate during the first VA 
examination and advised him that it cannot properly rate his 
disabilities without a true picture of their current status.  The 
RO then afforded him a second examination, but he again failed to 
cooperate.  Further, as the examiners documented the Veteran's 
resistance during range of motion and EHL testing, the limited 
findings of record pertaining to range of motion and strength of 
the lower extremities are deemed unreliable and therefore 
inadequate.  Moreover, given his repeated failure to cooperate, 
VA is not required to take additional action to comply with the 
duty to assist.  See 38 C.F.R. § 3.159(c).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is 
not always a one-way street").  Thus, on these facts, VA has no 
alternative but to decide the claims on the basis of the medical 
evidence already of record, which fails to show that increased 
ratings are warranted or any of the Veteran's disabilities.  

Here, the Board summarizes the objective, probative evidence of 
record.  The May 2004 VA treatment note reflects only slightly 
limited flexion of the neck and almost normal range of motion of 
the right shoulder.  The May 2004 EMG consult revealed no lumbar 
radiculopathy.  The January 2005 VA examination report reflects 
that sensation to pinprick and touch was present in the lower 
extremities.  The June 2005 VA treatment note reflects normal 
gait and station and normal range of motion and muscle strength 
and tone of the upper and lower extremities.  The July 2005 VA 
treatment notes indicate that he was able to move his neck and 
low back in caring for his left foot following a bunionectomy.  
The June 2006 VA examination report reflects no neurological 
deficiency in the upper extremities.  The Veteran's statement of 
September 2006 indicates that he is able to move about prior to a 
flare-up of his back.  The November 2007 VA treatment note 
reflects a recommendation to exercise as tolerated, further 
indicating that he has some level of range of motion of his neck 
and low back.  Lastly, the February 2008 statement of his ability 
to do work-related activities also indicates that he can move his 
neck and low back, such as in stooping.  

Given the above objective, probative evidence, the Board makes 
the following findings: 

The Veteran's degenerative changes of the cervical spine have not 
been manifested by forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; combined range 
of motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent or 
more of the height.  Thus, a compensable disability rating is not 
warranted.

The Veteran's right trapezius strain has not been manifested by 
moderate disability of muscle group I or IV.  See Diagnostic 
Codes 5301, 5304, 38 C.F.R. § 4.73 (2009).  Thus, a separate 
compensable rating for right trapezius strain is not warranted.

The Veteran's low back strain with degenerative changes has not 
been manifested by forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Thus, a disability rating in excess of 20 
percent is not warranted.

The Veteran's radiculopathy associated with low back strain with 
degenerative changes has not been manifested by mild incomplete 
paralysis of the sciatic nerve.  See Diagnostic Code 8520, 38 
C.F.R. § 4.124a (2009).  Thus, a separate compensable rating for 
radiculopathy is not warranted.

All Disabilities

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

The schedular evaluation for the Veteran's disabilities is not 
inadequate.  The symptoms described above for each disability are 
specifically noted in the rating criteria.  It does not appear 
that the Veteran has an "exceptional or unusual" disability; he 
merely disagrees with the assigned evaluation for his level of 
impairment.  In other words, he does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  The available 
schedular evaluations for his disability are therefore adequate.  
Referral for extra-schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra-schedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.

In summary, as the preponderance of the evidence is against 
increased ratings, the benefit-of-the-doubt doctrine is not 
applicable, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-57; Hart, 21 Vet. App. 505.





ORDER

Service connection for major depression, to include as secondary 
to disabilities of the cervical spine, lumbar spine, right hand, 
and left foot, is denied.

A disability rating in excess of 10 percent for residuals of 
fractured fourth and fifth metacarpals of the right hand is 
denied.

A compensable disability rating for degenerative changes of the 
cervical spine and right trapezius strain is denied.

A disability rating in excess of 20 percent for low back strain 
with degenerative changes and radiculopathy is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


